DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
3.	Claims 1-4, 6-9, 11-12 are pending. Claims 1-4, 6-9, 11-12 are under examination on the merits. Claims 5, 10 are  previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.

Allowable Subject Matter
5.	Claims 1-4, 6-9, 11-12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Shimizu et al. (JP2010248475, machine translation, hereinafter “Shimizu”). Shimizu teaches a method of producing the amino resin crosslinked particles comprises a step e.g. “condensation/curing step” of allowing the surface of the amino resin particles composed of an amino compound (A)-formaldehyde condensate to have a shell layer composed of an amino compound (B)-formaldehyde condensate, the formation of the shell layer followed by curing. The inorganic particles are preferably metal oxide particles, for example, silica, titania, alumina, zinc oxide, and magnesium oxide. Usually, the inorganic particles may be present together with the amino resin particles (core) in the aqueous solvent or may be mixed into an amino compound (B) additive liquid which is then simultaneously added and supplied, thereby being compounded in the shell layer. For the timing of the addition of the inorganic particles, the inorganic particles may be added to 
Additionally, Applicants hereby provide a Declaration of Shin Nakayama under 37 C.F.R. § 1.132 demonstrating the benefits associated with polymerizing the thermosetting resin together with the dye versus adding the dye after polymerization. Collectively, these results demonstrate a cognizable difference in thermosetting resin particles produced by (a) a method of producing dye-containing thermosetting resins in which the resin is polymerized in the presence of an organic dye, as recited in the claimed invention, versus (h) methods of producing thermosetting resins in which a dye i s added after the resin has been polymerized, as disclosed in the prior art references cited by the Examiner. Therefore the instant claims are distinguished over the prior art.   


The embodiment provides a method of producing dye-containing thermosetting resin particles, the method including: dispersing seed particles formed from a thermosetting resin in a dispersion medium; and polymerizing a monomer for thermosetting resin synthesis in the thus obtained dispersion in the presence of a dye and an acid catalyst. By the method of producing dye-containing thermosetting resin particles according to the present invention, dye-containing thermosetting resin particles whose particle size variation coefficient is small at, for example, 8% or less, can be produced without performing a post-treatment such as centrifugation. Therefore, when immunological observation is performed by a fluorescent labeling method using fluorescent dye-containing resin particles produced by the method of producing dye-containing thermosetting resin particles according to the present invention, a high bright spot detection accuracy can be attained. Accordingly, the presently claimed invention as defined by claims 1-4, 6-9, 11-12 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/26/2021